Citation Nr: 1010063	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-32 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1968 
through April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing held in Seattle, Washington 
in April 2009.  A transcript of that hearing is of record.  
The Board notes that although the Veteran submitted 
additional evidence at the hearing, subsequent to the final 
consideration of the claim by the RO, the Veteran 
specifically waived his right to have this additional 
evidence considered initially by the RO.  See 38 C.F.R. § 
20.1304.  Therefore, the Board may properly consider such 
evidence in rendering its decision.

The Board remanded the claim in August 2009, and instructed 
the Agency of Original Jurisdiction (AOJ) to schedule the 
Veteran for a VA audiological examination and secure a nexus 
opinion as to the etiology of the Veteran's tinnitus, taking 
into consideration the Veteran's testimony from his April 
2009 Board hearing, in addition to the September 1998 private 
hearing examination, and a June 2005 VA examination. The 
claim was then to be readjudicated.

The Veteran presented for a VA examination in October 2009.  
At this examination, the examiner took into account all the 
relevant evidence, and provided an opinion supported by a 
thorough rationale.  Thereafter, the claim was readjudicated 
via the January 2010 SSOC.  Accordingly, the Board's remand 
instructions were fully performed.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].




FINDING OF FACT

The Veteran does not have tinnitus attributable to active 
military service.


CONCLUSION OF LAW

The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2006 and September 2009.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)  
Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA and private medical 
records, and provided an audiological evaluation in 
furtherance of his claim.  This claim was remanded in August 
2009 specifically to obtain a VA examination and nexus 
opinion as to whether the Veteran's tinnitus was attributable 
to military service.  Although an April 2009 private medical 
opinion was of record at the time of the remand, it was not 
supported by a rationale.  Therefore, the Board was required 
to remand the claim for an additional medical opinion 
supported by an adequate rationale.  A VA examination with 
respect to tinnitus was obtained in October 2009.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is adequate, as it considered 
the STRs, VA and private medical records, and the Veteran's 
lay statements regarding in-service noise exposure, the date 
of onset of his tinnitus, and his allegations regarding 
continuity of symptomatology of his tinnitus since service.  
Further, the Board finds that the 2009 remand which directed 
the AOJ to obtain a VA audiological examination with a nexus 
opinion as to the etiology of the Veteran's tinnitus was 
fully performed.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].  In forming his nexus opinion, the VA 
physician discussed all the relevant evidence of record 
including the September 1998 private audiological 
examination, the June 2005 VA examination, as well as taking 
into account the Veteran's statements.  The physician offered 
an extensive rationale based on the evidence of record, which 
was lacking in an April 2009 private opinion, thereby 
triggering the need for a remand. Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion regarding the issue of service 
connection for tinnitus has been met.  38 C.F.R. 
§ 3.159(c)(4).  In summary, no duty to assist was unmet.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  Further, it is not enough that an injury or disease 
occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

The Veteran alleges that his current tinnitus is the result 
of exposure to acoustic trauma while serving on active duty 
as a helicopter pilot and mechanic.  The Veteran testified in 
April 2009 that he had experienced tinnitus ever since flight 
school in service, noting that he was regularly exposed to 
loud noises from a jet engine while serving as a helicopter 
pilot.  The Veteran's DD Form 214's show his military 
occupational specialties (MOS) as a pilot, and a helicopter 
mechanic, with the related civilian occupation noted to be an 
aircraft engine mechanic.  His DD Form 214 also noted that he 
trained at Fort Wolters, Texas for 20 weeks, and Hunter Army 
Airfield for 16 weeks, both aviation training facilities.

The service treatment records (STR's) are absent for 
complaints of tinnitus, and in a January 1970 Report of 
Medical History, the Veteran denied experiencing ear trouble.  
In a September 1998 private hearing evaluation, the Veteran 
denied experiencing tinnitus, and again in June 2005, at a VA 
audiological examination, the Veteran did not report 
tinnitus.  The first post-service medical evidence of record 
confirming that the Veteran currently experiences bilateral 
tinnitus is a June 2007 otolaryngology consultation, where 
the Veteran's tinnitus was described as high pitched and 
steady.  The record also includes an April 2009 letter 
provided by V.H., PA-C, of the South King County VA community 
based outpatient clinic, opining that the Veteran had a 
history of tinnitus for many years, most likely due to 
acoustic trauma while serving as a pilot in the military.  No 
rationale was provided.  

The Veteran was afforded a VA audiological examination in 
October 2009.  At this examination, the Veteran reported in-
service noise exposure, including rifle and pistol fire and 
aircraft noise typical for a pilot; and also reported 
occupational noise exposure from aircraft noise while a 
student pilot, but the Veteran denied employment as a pilot 
and reported that the remainder of his civilian employment 
was limited to office work.  The Veteran complained of 
constant, bilateral tinnitus, noting that it began suddenly 
in 1969.  The VA audiologist opined that the Veteran's 
current tinnitus was less likely as not due to noise exposure 
during military service, explaining that the Veteran's 
tinnitus was most likely due to the same cause as his current 
hearing loss, and the extent, configuration, and progression 
of the Veteran's hearing loss was not typical of damage due 
to noise exposure ending in 1973.  The audiologist further 
reasoned that at today's examination, the Veteran stated that 
the onset of his tinnitus was in 1969; however, in a January 
1970 Report of Medical History (SF 89), the Veteran denied 
experiencing ear trouble or hearing loss, and the Veteran 
also denied tinnitus at a September 1998 private audiological 
examination.  Further, the examiner noted that the Veteran 
did not complain of tinnitus at a June 2005 VA audiological 
examination, and in fact, the first documented complaint of 
tinnitus was not until June 2007.  The VA audiologist 
acknowledged the April 2009 statement by V.H., PA-C, where 
V.H. opined that the Veteran had a history of tinnitus for 
many years due to acoustic trauma while serving as a pilot; 
however, the October 2009 audiologist stated that he was 
unable to find records supporting V.H.'s statement.  Based on 
the supporting evidence described above, the 2009 VA 
audiologist opined that the Veteran's current tinnitus was 
less likely as not due to noise exposure during military 
service.

Here, the record shows current evidence of subjective 
complaints of bilateral, constant tinnitus.  See a June 2007 
consult, and an October 2009 VA examination.  However, 
although the Board acknowledges that the Veteran is competent 
to describe his in-service exposure to loud noises, see 
Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 
6 Vet. App. 465, 469 (1994), the Board questions the 
credibility of the Veteran's statements regarding the onset 
of his tinnitus while in service, and continued ringing in 
his ears ever since discharge.  

Significantly, in 2009, at both his Board hearing and VA 
audiological examination, the Veteran described the onset of 
tinnitus in 1968-1969 during flight school; however, in a 
Report of Medical History completed by the Veteran in January 
1970, he noted that he did not currently experience problems 
with his ears, and had not had ear trouble in the past.  This 
contemporaneous statement provided in 1970, contradicts the 
Veteran's 2009 statement regarding the onset of his tinnitus.  
The Board finds the 1970 statement more credible because it 
was not made in the context of a claim for monetary benefits, 
but was made in a medical setting where the Veteran was 
likely more intent on accurately reporting his ailments, if 
any.  Further, despite describing a constant ringing in his 
ears from discharge up until the present time, in a September 
1998 private hearing evaluation, the Veteran checked no to 
the question "do you experience any tinnitus", and in a 
June 2005 VA audiological examination, the Veteran again did 
not report experiencing tinnitus.  In fact, the evidence is 
silent for post-service complaints or treatment related to 
tinnitus until June 2007, over 30 years after discharge, when 
an otolaryngology consultation reflected a diagnosis of 
bilateral tinnitus, high pitched and steady.  Although the 
Veteran argued during his April 2009 Board hearing that if he 
had been asked whether he had ringing in his ears, he would 
have said yes, as noted above, the Veteran acknowledged no 
ear trouble in 1970 when asked to fill out a Report of 
Medical History, and in a September 1998 private audiological 
examination, the Veteran specifically checked "no" to the 
question "do you experience any tinnitus."  In summary, 
although the Veteran is competent to report in-service noise 
exposure, due to the inconsistent and contradictory 
statements made by the Veteran, the Board finds that the 
Veteran's statements regarding the onset of his tinnitus, and 
continuity of his tinnitus symptomatology ever since service, 
are not credible. 

In terms of establishing a nexus to service, the October 2009 
VA examiner opined that the Veteran's current tinnitus was 
less likely as not due to noise exposure during military 
service, explaining that the Veteran's tinnitus was most 
likely due to the same cause as his current hearing loss, and 
reasoned that periodic audio exams from 1967 through 1973, 
all showed normal hearing in both ears, and the extent, 
configuration, and progression of the Veteran's hearing loss 
was not typical of damage due to noise exposure ending in 
1973.  The audiologist also noted that in a January 1970 
Report of Medical History (SF 89), the Veteran denied 
experiencing ear trouble or hearing loss, and the Veteran 
also denied tinnitus at a September 1998 private audiological 
examination.  Further, the examiner noted that the Veteran 
did not complain of tinnitus at a June 2005 VA audiological 
examination, and the first evidence of the Veteran's 
complaints of tinnitus was not until June 2007.  In essence, 
the examiner concluded that the Veteran's history of in-
service noise exposure notwithstanding, his current tinnitus 
was not traceable to military service.  

Although in April 2009, V.H. opined that the Veteran had a 
history of tinnitus for many years, most likely due to 
acoustic trauma while serving as a pilot in the military, 
this assessment was not based on a review of the STR's, and 
V.H. did not offer a rationale for the opinion.  In this 
regard, the Board notes that in Nieves-Rodriguez v. Peake, 
the Court found that a medical opinion which only contains 
data and conclusions, and is not supported by reasons or 
rationale is accorded no probative weight.  See also Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007), which held that a 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  ("[A] medical opinion ... 
must support its conclusion with an analysis that the Board 
can consider and weigh against contrary opinions.")  In this 
case, the Board finds that because the April 2009 medical 
opinion by V.H. contains only a conclusory opinion without 
any supporting data or medical explanation or analysis, it 
does not have the same probative value as the 2009 VA 
examiner's opinion.  As noted above, this claim was remanded 
specifically to obtain an adequate opinion as to the etiology 
of the Veteran's tinnitus which discussed all the relevant 
evidence because the only opinion of record (the April 2009 
opinion by V.H.) did not contain a rationale.  Complying with 
the Board's remand instructions, the October 2009 VA examiner 
provided a reasoned medical explanation for his opinion, 
supported by a review of the STRs, in addition to private and 
VA medical records.  He offered a thorough analysis, which 
took into account the Veteran's statements regarding the date 
of onset of his tinnitus, and continuity of symptomatology 
since discharge.

In summary, the STRs are devoid of treatment or complaints 
related to tinnitus, and in a 1970 Report of Medical History, 
two years after entering the military, the Veteran noted that 
he did not have ear trouble.  Further, although the Veteran 
stated in 2009 that he experienced tinnitus ever since 
service, he denied experiencing tinnitus in 1998 and 2005 
audiological evaluations.  The first post-service indication 
of tinnitus was not until June 2007, more than 30 years after 
discharge.  Moreover, despite evidence of in-service noise 
exposure, the 2009 VA examiner opined that the Veteran's 
current tinnitus was less likely as not due to noise exposure 
during military service, explaining that the Veteran's 
tinnitus was most likely due to the same cause as his current 
hearing loss, and reasoned that the extent, configuration, 
and progression of the Veteran's hearing loss was not typical 
of damage due to noise exposure ending in 1973.  For these 
reasons, the Board finds that the preponderance of the 
evidence is against the claim.





ORDER

Service connection for tinnitus is denied.



                    
____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


